                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

GABRIEL ADRIAN FERRARI,                          )
                                                 )        Case No. 3:19-cv-422
       Plaintiff,                                )
                                                 )        Judge Travis R. McDonough
v.                                               )
                                                 )        Magistrate Judge H. Bruce Guyton
WILLIAM EDWARD HASLAM et al.,                    )
                                                 )
       Defendants.                               )


                                MEMORANDUM AND ORDER



       Before the Court are Plaintiff Gabriel Adrian Ferrari’s “motion to supplement

exhibitions” (Doc. 8) and motion to alter judgment (Doc. 9). On November 14, 2019, the Court

accepted and adopted United States Magistrate Judge H. Bruce Guyton’s report and

recommendation (Doc. 4) and dismissed Plaintiff’s claims without prejudice for jurisdictional

deficiencies. (Docs. 6, 7.) At that time, the Court also referred Plaintiff to Chief District Judge

Pamela L. Reeves “for consideration of whether injunctive measures are appropriate pursuant to

Standing Order 18-04[,]”due to Plaintiff’s “repeated frivolous lawsuits and filings.” (Doc. 6, at

4.) For the reasons set forth below, Plaintiff’s motion to alter the Court’s judgment of dismissal

(Doc. 9) will be DENIED.

       On October 29, 2019, Magistrate Judge Guyton filed his report and recommendation

(Doc. 4) pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b). In his

report and recommendation, Magistrate Judge Guyton noted that the complaint is “difficult to

understand” but that Plaintiff appears to restate allegations he made five years ago in this Court,

in an action which he voluntarily dismissed. (Doc. 4, at 1, 5.) Despite the confusing nature of
the complaint, Magistrate Judge Guyton was able to glean that “Plaintiff broadly alleges that a

group of persons residing in and around Rutledge, Tennessee, somehow aided by former

Tennessee Governor Haslam, entered into a conspiracy to murder the Plaintiff.” (Id. at 1–2.)

Magistrate Judge Guyton interpreted Plaintiff’s complaint as further alleging that the motivation

to murder Plaintiff was somehow related to his reports on the activities of a secret criminal

organization. (Id. at 2.) Magistrate Judge Guyton recommended that Plaintiff be allowed to file

his complaint without prepayment of costs, but that the complaint be dismissed for jurisdictional

deficiencies. On November 8, 2019, Plaintiff filed objections to the report and recommendation

(Doc. 5). These objections were stylistically similar to Plaintiff’s complaint and failed to address

the Court’s subject-matter jurisdiction over this action. (See generally Doc. 5.)

       Under Rule 59(e), a court may alter a judgment when there is a clear error of law, newly

discovered evidence, an intervening change in controlling law, or to prevent manifest injustice.

GenCorp, Inc. v. Am. Int’l Underwriters, 178 F.3d 804, 833–34 (6th Cir. 1999); ACLU v.

McCreary Cty., 607 F.3d 439, 450 (6th Cir. 2010). In his motion, Plaintiff seeks to alter or

amend the Court’s judgment of dismissal by restating the same outlandish allegations of

conspiracy and corruption present in his complaint. (See generally Doc. 9.) He presents no

factual allegations or legal arguments in his motion. Plaintiff provides no grounds for the Court

to alter its judgment that it lacked jurisdiction over his complaint, and, thus, he has not met his

burden to establish that he is entitled to relief under Rule 59(e). Accordingly, his motion for

such relief (Doc. 9) is DENIED. Plaintiff’s motion to supplement (Doc. 8) is DENIED AS

MOOT.

       SO ORDERED.
                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE



                                                 2
